Citation Nr: 1619764	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-40 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to February 20, 2008 for left knee degenerative arthritis. 

2. Entitlement to a rating in excess of 30 percent from April 1, 2009 forward for left total knee replacement, excluding periods covered by a total rating. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the Air Force from July 1961 to August 1965. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from December 2007 and July 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the issues on appeal for additional development in April 2012. The requested examination having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU and special monthly compensation (SMC). See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447 see also, Akles v. Derwinski, 1 Vet. App. 118 (1991). The Veteran has been receiving TDIU since April 1, 2009, and the evidence of record does not illustrate evidence of unemployability prior to this date. Therefore, the Board finds the issue of entitlement to TDIU has not been raised. 

Regarding SMC, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC.

The RO granted additional increased ratings of 100 percent from February 20, 2008 to March 31, 2009 and of 30 percent from April 1, 2009 forward under Diagnostic Code 5055 for the Veteran's total left knee replacement in a July 2008 rating decision. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.  

The assignment of a 100 percent rating for a finite period of time when required by the diagnostic criteria for a particular disability (e.g. knee replacements) followed by the assignment of a lower rating thereafter does not constitute a rating reduction. Tatum v. Shinseki (Tatum I), 24 Vet. App. 139, 143 (2010). Here, the RO assigned a 100 percent rating for the Veteran's total left knee replacement from February 20, 2008 to March 31, 2009 in accordance with Diagnostic Code 5055, and then assigned a rating of 30 percent thereafter. As Diagnostic Code 5055, requires that a 100 percent rating be assigned for a finite period, the assignment of a 30 percent rating thereafter did not constitute a rating reduction. Id.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. For the period prior to February 20, 2008, the left knee degenerative arthritis was manifested by pain on motion, limitation of flexion to 90 degrees with pain on extreme motion, extension to -3 degrees without pain, crepitus, trouble walking, sitting and standing for long periods of time, stiffness, tenderness, and no instability. 

2. For the period from April 1, 2009 forward, the Veteran's left knee total left knee replacement  has been manifested by pain on motion, limitation of extension to 0 degrees and limitation of flexion to 80, inability to squat or kneel, crepitus, lack of endurance, flare-ups near daily lasting 1 to 5 minutes, with pain that limits function during flare-ups and limitations on walking and standing, tenderness and pain; but not by ankylosis, malunion or nonunion of the tibia and fibula and marked knee disability, limitation of extension to 30 degrees or more, severe painful motion or weakness in the affected extremity. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent prior to February 20, 2008 for left knee arthritis, have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2015).

2. The criteria for a rating in excess of 30 percent from April 1, 2009 forward for left knee total left knee replacement have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) with the claims file. In addition, the RO associated the Veteran's VA and private treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations relating to his left knee in April 2002, January 2007, and February 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's increased rating claim. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the initial rating claim for a left knee disability to include degenerative arthritis has materially changed as a result of the Veteran's left knee replacement and will be addressed as noted above as staged ratings.  

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

However, concerning disabilities of the knee, separate evaluations under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint. VAOGCPREC 9-2004, 69 Fed. Reg. 59990.  Further, a claimant who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14. However, any such separate rating must be based on additional disabling symptomatology. In other words, separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either Diagnostic Code 5260 or 5261. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

III. Analysis

The Veteran contends he is entitled to a rating in excess of 10 percent for his service connected left knee disability prior to February 20, 2008, and a rating in excess of 30 percent from April 1, 2009 forward. The Board will address ratings from the period prior to February 20, 2008 first, followed by the ratings from the period from April 1, 2009 forward, applying all pertinent Diagnostic Codes. 

A. Prior to February 20, 2008

Prior to February 20, 2008, the Veteran's left knee disability was rated under Diagnostic Code 5003, covering degenerative arthritis. Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. As such, the Veteran's left knee disability prior to February 20, 2008 will be rated based on the Diagnostic Codes concerning limitation of motion of the knee. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260. The Board will begin with the Diagnostic Code covering limitation of flexion, but all potentially applicable rating criteria will be considered.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a , Plate II. Diagnostic Code 5260 provides for the assignment of a noncompensable rating when flexion is limited to 60 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5260. A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees. Id. A rating of 20 percent is appropriate when leg flexion is limited to 30 degrees, and a rating of 30 percent is warranted when flexion is limited to 15 degrees. Id.

Prior to February 20, 2008, the 10 percent evaluation contemplated the presence of pain on motion.  Also, it was consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there had to be the functional equivalent of limitation of flexion to 30 degrees.  Separate evaluations were assignable if there were compensable limitation of extension, subluxation or instability.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that an increased rating in excess of 10 percent for the Veteran's left knee disability for the period prior to February 20, 2008 is warranted. At different times during the period on appeal, the Veteran had stated prior to February 20, 2008 his left knee disability was manifested by pain, difficulty, walking, standing still, and pain on motion. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of the left knee disability during this period on appeal.

During this period the Veteran was provided with VA examinations in April 2002 and January 2007. The April 2002 examiner found the Veteran to have flexion to 130 degrees, with pain on extreme motion. See April 2002 VA examination. The examiner noted some tenderness on range of motion with crepitation. There was no evidence of instability in the left knee. Further there was no evidence of ankylosis. Id. 

The January 2007 VA examiner found the Veteran to have flexion to 90 degrees, with pain at 90 degrees. See January 2007 VA examination. The Veteran had extension to -3 without pain. There were no additional limitations with repeated motion. The examiner noted functional limitations including walking and standing and there was a moderate impact on daily activities. The examiner noted moderate crepitation and mild tenderness. There was no evidence of instability in the left knee, nor was their evidence of ankylosis. Id.

There is no evidence that any of the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and objective examinations of the Veteran, they are entitled to significant probative weight in determining the severity of the Veteran's left knee disability during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records reflect occasional complaints of left knee pain during this period.  A February 2003 treatment note reported decreased range of motion bilaterally but failed to provide range of motion for each knee. See February 12, 2003 VA treatment record. A December 2006 progress note reflected the Veteran to have flexion to 90 degrees. See December 14, 2006 orthopedic surgery outpatient note. The physician noted joint tenderness and crepitus. Id.  Treatment records from October 2007 noted severe left knee pain and decreased range of motion, but the Veteran's specific range of motion was not provided. See October 11, 2007 orthopedic clinic note. In November 2007, the Veteran noted continuing pain in his left knee. See November 7, 2007 VA treatment record. Further, VA treatment records during this period contain no evidence of ankylosis, malunion or loss of use. 

Based on the lay and medical evidence of record, the Board finds that the Veteran's left knee disability does not more nearly approximate the level of severity contemplated by a 20 percent rating, as at no point during the period on appeal has the evidence shown limitation of flexion of the left knee to 30 degrees or less. 38 C.F.R. § 4.71a, Diagnostic Code 5260. Rather the evidence during this period consistently shows left knee flexion to better than 45 degrees, which is well above the limitation of motion required for a 20 percent rating based on limitation of flexion.

No additional higher or alternative ratings under different Diagnostic Codes for the left knee can be applied during this period. For the purposes of Diagnostic Code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As the Veteran is able to move his left knee, it is clearly not ankylosed. The Veteran was at no point during this period noted to have a limitation of extension to 5 degrees or more. 38 C.F.R. § 4.71a , Diagnostic Code 5261. As the Veteran has been assigned a rating based on limitation of motion of the left knee, a rating based on the number and type of joints affected by arthritis is not warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

There is no medical or lay evidence of dislocated semilunar cartilage or nonunion or malunion or the tibia or fibula. 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5262. Nor, is there any indication of recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257. The Veteran does not have a scar associated with his left knee disability that is unstable, painful, limits the motion of the affected joint, or covers an area exceeding 144 square inches, and therefore a separate compensable rating for a scar is not warranted. 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.




B. From April 1, 2009 forward

Next, turning to the rating assigned to the left knee from April 1, 2009 forward, the RO changed the Veteran's Diagnostic Code for his left knee disability effective February 20, 2008, rating the left knee disability under Diagnostic Code 5055, covering total knee replacements. The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments. See 38 C.F.R. §§ 3.951, 3.957; Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991).

Here the Veteran's left knee was previously rated based on degenerative arthritis and assigned a 10 percent rating. 38 C.F.R. § 4.71a. However, in February 2008, the Veteran underwent a total left knee replacement, making Diagnostic Code 5055 more representative of the Veteran's disability as of that date. Pernorio, 2 Vet. App. at 629. Further, the minimum rating of 30 percent for a total knee replacement exceeds the 10 percent rating the Veteran was receiving for his left knee prior to February 20, 2008, and therefore the change in Diagnostic Code did not result in a reduction in compensation. See id.; 38 C.F.R. § 4.71a, Diagnostic Code 5055. As such, the Board finds the change in Diagnostic Code was appropriate in this instance. In light of the change, in evaluating the ratings assigned after February 20, 2008, the Board will first address the rating criteria under Diagnostic Code 5055, followed by any other potentially applicable diagnostic criteria.   

During the period from February 20, 2008 to March 31, 2009, the Veteran's left knee disability was assigned a 100 percent rating under Diagnostic Code 5055. 38 U.S.C.A. § 4 .71a, Diagnostic Code 5055. As the maximum benefit possible was assigned during this period, the Board finds that no higher or additional ratings for the Veteran's left knee disability are possible during this period. As such, an increased rating for a left total knee replacement from February 20, 2008 to March 31, 2009 is not warranted.

Turning to the period from April 1, 2009 forward, the Veteran's left knee disability has been assigned a 30 percent rating under Diagnostic Code 5055, governing total knee replacements. Under Diagnostic Code 5055, a 30 percent rating is the minimum possible rating assignable. 38 C.F.R. § 4.71a, Diagnostic Code 5055. A 60 percent rating is warranted for a total knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity. Id.

Intermediate degrees of residual weakness, pain, or limitation of motion (i.e. a level of disability in between those contemplated by the 30 and 60 percent ratings) are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262. Id. Under Diagnostic Code 5256, a rating of 40 percent is warranted for ankylosis in flexion between 10 degrees and 20 degrees, a 50 percent rating is warranted for ankylosis in flexion between 20 degrees and 45 degrees, and a 60 percent rating is warranted for extremity unfavorable ankylosis in flexion at an angle of 45 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Code 5256. Under Diagnostic Code 5261, a 40 percent rating is warranted for extension limited to 30 degrees and a 50 percent rating is warranted for extension limited to 45 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Code 5261. Lastly, under Diagnostic Code 5262 a 40 percent rating is warranted for nonunion of the tibia and fibula, with loose motion and requiring a brace. 38 C.F.R. § 4.71a , Diagnostic Code 5262.

Based on the evidence of record, the Board finds that a rating in excess of 30 percent for a total left knee replacement is not warranted. During this period the Veteran has stated that his left knee disability is manifested by almost daily flare-ups, pain and abnormal range of motion contributing to functional loss, inability to squat or kneel, crepitus and a lack of endurance. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation.

The Veteran was provided with a VA examination in February 2015. The February 2015 examiner noted the Veteran reported flare-ups impacting his function near daily, often while sleeping or walking. See February 2015 VA examination. These flare-ups last 1 to 5 minutes during which the Veteran reported he is unable to move. The examiner found the Veteran to have flexion to 80 degrees, with pain, at 70 degrees with repetition. The examiner noted the Veteran reported pain, fatigue and weakness. The examiner noted normal muscle strength in the left knee. Further, there was no evidence of ankylosis, subluxation or instability in the left knee. Id.  

There is no evidence that the VA examiner was not competent or credible, and as the examination report was based on accurate facts and an objective examination of the Veteran, it is entitled to significant probative weight in determining the severity of the Veteran's left knee disability during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records from this period have been associated with the claims file. Treatment records reflect continued complaints of left knee pain, but are otherwise silent for any notations of malunion or nonunion of the tibia or fibula, ankylosis, weakness of the left lower extremity or chronic severe pain. An orthopedic surgery outpatient note from March 2009 noted flexion in the left knee to 120 degrees. There was no laxity in the left knee. See March 6, 2009 VA treatment record. Treatment records from May 2010 note during an examination for aid and attendance it was indicated the Veteran had trouble putting on and taking off his socks and shoes. See May 2010 VA treatment record. The examiner noted that the Veteran required step by step instructions and assistance due to his dementia. The examiner made no mention of limitation of motion affecting the Veteran's left knee. Consistent with prior and ongoing records the examiner noted the Veteran becomes fatigued when walking, due to his prior knee replacements and ongoing heart issues. Id.  

In weighing the evidence of record, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 30 percent for the period from April 1, 2009 forward is warranted.  Beginning with the three Diagnostic Codes used to rate intermediate levels of impairment, there is no evidence, either in the VA examination report or treatment records, of limitation of extension of the left knee to greater than 30 degrees, which is necessary for a rating in excess of 30 percent to be assigned based on limitation of extension. 38 C.F.R. § 4.71a, Diagnostic Code 5261. While the Veteran has noted that limitation of motion is present, he has not provided any percentage or degree estimates concerning limitation of extension during this period. Thus, for the purposes of rating the disability based on limitation of extension, these statements are of minimal probative value, and are outweighed by the specific measurements noted in the VA examination report and treatment records. Thus, an increased rating in excess of 30 percent is not warranted under Diagnostic Code 5261. 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5261.

Concerning Diagnostic Code 5256, there is no evidence of ankylosis of any kind affecting the left knee. The Veteran has not alleged that his left knee is permanently fixed in a particular position, and the VA examiner affirmatively noted that ankylosis was not present. Range of motion testing also shows that the Veteran is able to move his left knee, which proves his left knee is not ankylosed for VA purposes. Lewis, 3 Vet. App. 259 (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). 

With respect to Diagnostic Code 5262, there is no competent evidence of nonunion of the tibia or fibula. Further, it has not been noted that the Veteran requires a brace on his left knee, and there is no evidence of loose movement as contemplated by the rating criteria, with the February 2015 VA examiner noting that the Veteran's left knee was stable in all directions. Thus, the Board finds that an increased rating based on nonunion of the tibia and fibula with loose motion and use of a brace is not warranted, as the Veteran's disability picture does not more nearly approximate that level of severity. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Finally, a 60 percent rating under Diagnostic Code 5055 is not warranted in this case. While the Veteran has complained of pain, his pain has not been noted to be severe in either the VA examination report or the treatment records associated with the file. The February 2015 VA examiner found there to be flexion to 70 degrees and extension to 0 degrees, despite the presence of pain. In addition, the Veteran reports his pain during flare-ups to be a 7/10. 38 C.F.R. § 4.71a, Plate II. Further, although the Veteran has complained of weakness in the left knee, the June 2015 VA examiner noted that muscle strength in the left lower extremity was 5/5. There is no objective medical evidence that the Veteran's disability is characterized by weakness in the left lower extremity. As such, the Board finds that the objective medical evidence showing that the Veteran has full muscle strength in the left knee outweighs his lay statements concerning weakness and pain.  In essence, the observation of a skilled professional is far more probative than a generic lay statement.  Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the level of severity contemplated by a 60 percent rating for severe pain and weakness in the affected extremity. 38 C.F.R. § 4.71a , Diagnostic Code 5055.

In evaluating the Veteran's level of disability for this period functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The evidence shows that the Veteran has, at different times, complained of aching, stiffness, pain, tenderness, flare-ups near daily and weakness, all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, the VA examiner noted no further loss of function or range of motion due to factors such as weakness, incoordination, fatigability, flare-ups or pain after repetitive testing. 38 C.F.R. §§ 4.40, 4.45, 4.59. The examiner noted that the Veteran refrains from moving during flare-ups due to pain, and noted these last 1 to 5 minutes. Thus, the examiner specifically considered these factors, and their effects, when providing the assessment of the Veteran's range of motion. As such, the Board finds that the Veteran's statements concerning additional functional impairment due to these factors are outweighed by the findings of the February 2015 examiner. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

No additional higher or alternative ratings under different Diagnostic Codes for the left knee can be applied during this period, as none of the remaining Diagnostic Codes covering disabilities could result in a rating in excess of 30 percent. 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5260, 5263. The Veteran does not have a scar associated with his left knee disability that is unstable, painful, limits the motion of the affected joint, or covers an area exceeding 144 square inches, and therefore a separate compensable rating for a scar associated with the Veteran's total left knee replacement is not warranted at this time. 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against increased ratings in excess of 10 percent prior to February 20, 2008 for the Veteran's service-connected left knee disability. Further, the preponderance of the evidence is also against an increased rating in excess of 30 percent from April 1, 2009 forward under Diagnostic Code 5055, for the Veteran'. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

IV. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111   (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id.   "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.  

The first Thun element is not satisfied here. The Veteran's left knee disability is manifested by pain, limitation of motion, pain, crepitus, trouble walking, sitting and standing for long periods of time, inability to squat or kneel, stiffness, tenderness, and flare-ups near daily lasting for 1 to 5 minutes. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for musculoskeletal disabilities. See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256-5263. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. 

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as limitations on walking and standing, they are inherently contemplated by the criteria. The Veteran's limitations on walking and standing are largely attributed to his bilateral knee pain, the effect of which is directly taken into account in assigning the Veteran's disability ratings based on limitation of motion or residuals of a total knee replacement. 38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Code 5055, 5260. In short, there is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115  . Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for a total left knee replacement, right knee, residuals of a right femur fracture status post total right knee replacement, right forehead scar, skin graft scar of the left thigh, and individual unemployability. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.


ORDER

Entitlement to an increased initial rating in excess of 10 percent prior to February 20, 2008, for left knee degenerative arthritis is denied.

Entitlement to an increased initial rating in excess of 30 percent from April 1, 2009 forward for left knee total knee replacement is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


